Case 1:19-cv-11150-RGS Document 1-1 Filed 05/21/19 Page 1of13

EXHIBIT A

 
 

Case 1:19-cv-11150-RGS Document 1-1 Filed 05/21/19 Page 2 of 13

Commonwealth of Massachusetts

TRIAL COURT OF THE COMMONWEALTH

 

SUFFOLK, 5S.
_ SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO. __ 1984CV01256
Nikita Printemps | PLAINTIFF(S),
ve

Whole Foods Market Group Inc _ DEFENDANT(S}

 

SUMIVIONS
THIS SUMMONS IS DIRECTED TO_Whole Foods Market Group Inc . (Defendant’s name)

You are being sued. The Plaintiff(s} named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
filed in the SUFFOLK Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1. You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked far in the complaint. You will alsa lase'‘the
opportunity te tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need mare time to respond, you may request an
extension of time in writing from the Court. |

2. How to Respond. To respond to this lawsuit, you must file a written response with the court and maila
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: —_

anh Filing your siened or original response with the Clerk's Office for Civil Business, SUFFOLK Court,
Boston, MA-02108 a faddress), by mail or in person, AND

b. Delivering or mailing a copy of your response ta the Pl: Plaintiff's Attorney/Plaintiff at the following

address; 1818 Market Street, Suite 2000, Philadelphia PA 19103

3. What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may'lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on'the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. if you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or ina written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Clv. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courts/case-legal-res/rules of court.

 

 
 

Case 1:19-cv-11150-RGS Document 1-1 Filed 05/7217TS

Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, sorne basic
information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
Required information on all filings: The “clvil docket number” appearing at the top of this notice is the
case number assigned.to this case arid must appear on the front of your Answer or Motion to Dismiss.

You should refer to yourself-as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on , 20
epl¥Donovan

Clerk-Magistrate

  

Note: The number assigned toa the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
summons before if is served on the Defendant. .

PROOF OF SERVICE OF PROCESS

| hereby certify that on. 20,
together with a copy of the complaint in this action, on the defendant named.in this-summons, in the

following manner (See Mass. R. Civ. P. 4:(d}(1-5}):

| served’a copy of this summons,

 

 

 

 

Signature:

 

Dated: , 20

N.B. TO PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX — BOTH
ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON ‘THE DEFENDANT.

 

S/S -79

 

 

 

A TRUE COPY ATTEST

—F ee, of’ Process Server & Disinterested Person

 

 
 

 

 

Filed Usieiily Pade 4 Ol lo

 

Commonwealth of Massachusetts

SUFFOLK COUNTY, 8S. SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURT
Nikita Printemps * CIVIL PROCESS / Y pbb 5b 6
*
A261

Plaintiff, ‘ nie ahaa

* MOTION FOR Ce pon ant OF feel. ChaAl.

Whole Foods Market Group, Inc. * SPECIAL PROCESS SERVER |
Notice sent zy
5/09/2019 * UNDER RULE 4C oi
K. >. Defendants * :

S. & S., P.C.

(sc)

   

The plaintiff moves pursuant to Rule 4C of the Massachusetts Rules of Civil Procedure that this a
Court appoint DewSnap & Associates, LLC and HeavenSent Legal Services and/or any: of his* “emplayges
or servants as process server in this matter, qualified and knowledgeable persons in the service of all. ‘eburt
process, including but not limited to any and all service of process. The undersigned swears that to the
best of their knowledge and belief, the person to be appointed is eighteen years of age or over and is not a

party in this case. ¢
By its Attorney: Vi\ :
re

Kevin Donovan, Esquire
114 State Street, 4% Floor
Boston, MA 02109
857-233-0559
BBO #687899

ORDER OF THE COURT APPOINTING SPECIAL PROCESS SERVER

This action came on for hearing before the Court, presiding upon
Plaintiff's Motion for Appointment of a Person to Serve Process, and thereupon, consideration

thereof, it is Ordered and Adjudged that: DewSnap & Associates, LLC and HeavenSent Legal Services,
and/or any of his employees or servants are appointed Special Process Server for the express purpose of
serving any and all service of process in this action pursuant to Rule 4C of the Massachusetts Rules of
Civil Procedure. .

 

Dated: By:
Title:

 

 

 
 

led 05/21/19 Page 5 of 13

 

 

CIVIL TRACKING ORDER
(STANDING ORDER 1- 88)

 

DOCKET NUMBER

1984CV01256 RB

| Trial Court of Massachusetts
The Superior Court

 

 

CASE NAME:

Nikita Printemps vs. Whole Ffods Market Group Inc

Michael Joseph Donovan, Clerk of Court

 

TO:

COURT NAME & ADDRESS
Suffolk County Superior Court - Civil
Suffolk Gounty Courthouse, 12th Floor
Three Pemberton Square
Boston, MA 02108

 

 

than the deadlines indicated.

STAGES OF LITIGATION

 

. TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later

DEADLINE

 

 

 

 

Service of process made and return filed with the Court

 

    

SERVED BY FILED BY HEARD BY

   
 
   
   

 

07/22/2019

 

      

 

 

 

 

 

 

 

 

 

This case is assigned to

Response to the complaint filed (also see MRCP 12) 08/20/2019

All motions under MRCP 12, 19, and 20 08/20/2019 09/19/2019 40/21/2019
All motions under MRCP 15 08/20/2019 09/49/2019 10/21/2019
All siscovery reaver and depositions served and non-expert 02/18/2020 Bae

All motions under MRCP 56 03/17/2020 04/16/2020

Final pre-trial conference held and/or firm trial date set 08/14/2020
Case shall be resolved and judgment shall issue by 04/21/2021

 

The fina! pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

 

DATE ISSUED ASSISTANT CLERK

04/22/2018 Christine M Hayes

 

 

PHONE
(617)788-8144

 

 

OatesTime Printed: 04-22-2018 14:08:43

SCYDAA 082018

 

 

 

 

 
 

 

 
 

ecurment tied 05/21/19 Page 7 of 13

 

 

 

 

 

 

DOCKET NUMBER Trial Court of Massachusetts ,
CIVIL ACTION COVER SHEET The Superior Court
PLAINTIFF(S): Nikita Pantemps COUNTY
Suffolk
ADDRESS 26 Florida Street, Dorchester. MA 02124

 

 

 

DEFENDANTIS): Whole Foods Market Group, inc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTORNEY: Simon & Simon, PC
ADDRESS 114 State Street, 41h Floor, Boston MA 02103 ADDRESS 250 Forest St Mariborough, MA 01752
BBO
TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
B20 Slip and Fail F YES Cl NO
"if "Other" please describe:

 

 

STATEMENT OF DAMAGES PURSUANT TO Gt. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage daims; indicate single damages only.

(attach additional sheets as necessary)

A. Documented medical expenses to date:

4, Total hospital expenses .:.....cc-eceececreceenmeessscersssseateunanentnnantentecttnnnrsnrtee
2. Total doctor expenses ......
3. Total chiropractic expenses .........
4. Total physical therapy expenses .........
5, Total other expenses (describe DelOW) .....cssseecessteesensenternsnnennrserretiretennreg eee

 
  
 
 
 

ANA

 

B. Documented lost wages and compensation to date ....... cena aueasanenusseyveseqencatsceesesesduesennecsneeeseeceasenseeeerauets
C. Documented property darnages to dated ......--.-. neers

D. Reasonably anticipated future medical and hospital expenses ..
E. Reasonably anticipated lost Wages -....-.. recesses sete
F. Other documented items of damages (describe DEIOW) oo. cccseceeccseetssestennsnarecnenrecctenetetter

 
 
 

HOONOBAN! | |:

ERK/MAGISTRATE

 

AR ATA De

egy e

cc
Q
x
ui
AS
a

Gas
Q
S

G. Briefly describe plaintiff's injury, including the nature and extent of injury:
Left side, Left elbow, hips, Left shoulder, back

EL JOSER

32,569.40

CONTRACT CLAIMS
(attach additional sheets as necessary)

Provide a detailed description of ciaims(s):
Plaintiff was inside of the grocery store when she slipped and fell on liquid on the floor. The cient believes it was soup as TOTAL: $ 32,568.40

 

she fell near the hot prepared food area. There were no wet floor signs in the area.

Signature of Attomiey/Pro Se Plaintiff: X ICD) Date: ll \v (4
RELATED ACTIONS: Please provide the case number \casehame, and county of any felated actions pending in the Superior Court.

 

 

 

CERTIFICATION PURSUANT TO SJC RULE 1:18 .
{hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (Nc
Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution. ce

Ae

Signature of Attorney of Record: X Ss Date: Y- ( (A

 

 

 

 

 
 

is

ME
o!

Page 8 of 13

CIVIL ACTION COVER SHEET INSTRUCTIONS
’ SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

 

 

AC Actions involving the State/Municipaltty © ER Equitable Remedies RP Real
AA Contract Action involving Commonwealth, 101 Specific Performance of a Contract (A) C01 Land Taking / (F)
Municipality, MBTA, etc. (A) (102 Reach and Apply (6 C02 Zoning Appeal, G.L. ¢. 404 (F)
(AB1 Tortious Action involving Commanweaith, DO3 Injunction ) C03 Dispute Conceming Title (F)
Municipality, MBTA, etc. A) (04 Reform Cancel instrument (F) C04 Foreciosure of a Mortgage (X)
AC1 Real Property Action involving 005 Equitable Repievin (F) C05 Condominium Lien & Charges (%)
Comrnonweaith, Municipality, MBTA etc. (A) D06 Contribution or Indemnification (F) C99 Other Real Property Action (F}
AD1 Equity Action involving Commonwealth, 007 Imposition of a Trust A)
Municipality, MBTA, etc. (A) D086 Minority Shareholder’s Suit A) MC Miscellaneous Civil Actions
AE1 Administrative Action involving 009 Interference in Contractual Relationship (F) ; ;
Commonwealth, Municipality, MBTA.etc. (A) B10 Accounting A) E18 Foreign Diecovery Proceeding ®)
D11 Enforcement of Restridive Covenant (F) £97 Prisoner Habeas Corpus (X)
CN Gomtract/Business Cases 012 Dissolution of a Partnership (F) £22 Lottery Assignment, G.L.c. 10 §28 (%)
D13 Declaratory Judgment. G.L. ¢.231A (A)
AO1 Services, Labor, and Materials (F} D14 Dissolution of a Corporation t2) AB Abuse/Harassment Prevention
A02 Goods Sold and Delivered (FY 099 Other Equity Action (F) .
AQ3 Commercial Paper {F) E15 Abuse Prevention Patition, G.L. c. 208A (X)
prod aiksec ee ool aa o PA Civil Actions Involving Incarcerated Party t E21 Protection from Harassment, G-L¢. 258608)
A08 Sale or Lease of Real Estate (F} . . mn ivi L
A12 Construction Dispute (A) PAI Contract Action iwaling an 0
A14 Interpleader (F) PBI Tortious Action involv £02 Appeal from Administrative Agency,
BA1 Govemance, Conduct, Intemial hoor ed Party ng an “ GL.c 30A ea)
Affairs of Entities (A) PC1 Real Property Action involving an £03 Certiorari Action, GL. 0.249 §4 (®)
BA3 Liability of Shareholders, Directors. inca red Pa "9 f) E05 Confirmation of Arbitration Awards ~
Officers, Partners. etc. (A) PDt Equity Acti an ing an £06 Mass Antitrust Act, G. L.c. 83 §9 (A)
BB1 Shareholder Derivative (A) ; qulty map ving a £07 Mass Antitrust Act, G. L.c. 93 §8 oO
BB2 Securities Transactions (A) PEI prsaealas ay wot (F) £08 Appointment of a Receiver ”
BC1 Mergers, Consolidations, Sales of < ed Pa on involving an © E09 Construction Surety Bond, G.L.c. 149
Assets, Issuance of Debt, Equity.etc. (A) ty §§29, 20 A
01 Intellectual Property (A) TRIo E10 Summary Process Appeal (X)
D2 Proprietary Information or Trade ans. a } Workers Compass a
Secrets ) . arge
G1 Financial Insbtutions/Funds " B03 Motor Nebicie Negi Personal E17 Civil Rights Act. G.L ¢.12 §11H @)
BHi Violation of Antitrust or Trade 04 Eee TOG al ) £24 Appeal from District Court
Regulation Laws (A) ner Neg Da Person Commitment, G... 6.123 §9(b) ”
Agg Other Contract/Business Action - Specify (F) injury/Property Damage (F) E25 Pleural Registry (Asbestos cases)
B05 Products Liability - ; (A) £94 Forfeiture, G.L. 285 §58 ”
B06 Malpractice - Medical / Wrongful Death (A) £95 Foeiture, GL c.04C §47 ©
B07 Malpractice - Other (A) £99 Other Administrative Action «)
* Choose this case type if ANY party is the B08 Wrongful Death, G.L. 6.229 §2A (A) 701 Medical Malpractice - Tribunal only,
Commonwealth, ar CT UN ESS MBTA, or any Bt Defamation " GL. c. 231 §608 #)
other governmen i your case is a
case type listed under Administrative Civil Actions B20 Personal Injury - Stip & Fall {F) Z02 Appeal Bond Denial ™
(AA. val -iaitabilely: fe) SO Sex Offender Review
B22 Employment Discrimination (F} =
+ Choose this case typa if ANY party is an BE! Fraud, Business Tarts, etc. A £12 SDP Commitment, G.L c. 120A §12
incarcerated party, UNLESS your case is a case 899. Other Tortious Action F) E14 SDP Petition, GL. ct BoA Sette a
type listed under Adrinistrative Civil Actions (AA)
or is a Prisoner Habeas Corpus case (E97). RG Restristed Civil Actions
£19 Sex Offender Registry, GL.c6§178M  (X)
£27 Minor Seeking Consent, G.L. ¢.112 §125 (%)
TRANSFER YOUR SELECTION TO THE FACE SHEET
EXAMPLE:
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM SEEN MADE?
BO3 Motor Vehicle Negligence-Personal Injury E. YES EL] No

 

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

DUTY OF THE PLAINTIFF - The plaintiff shail set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), 2
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action caver sheet, induding the
statement as to the damages, shail be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the attorney or pro se party.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.

A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT. t
FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY av
MAY RESULT IN DISMISSAL OF THIS ACTION. a
COMMONWEALTH OF MASSACHUSETTS

 

 

SUFFOLK, ss. SUPERIOR COURT
CIVIL ACTION
NO.:
Nikita Printemps
26 Florida Street
Dorchester, MA 02124 :
: COMPLAINT
Plaintiff :
vs. : And
; JURY TRIAL DEMANDED

Whole Foods Market Group, Inc.

250 Forest Street

Marlborough, MA 01752

Defendant
Ll] sy,
=> &
LL} os
Og
Lh
or

 

COURT-CIVIL
H DONOVAN

MICHAEL JOSEP
CLERK‘MAGISTRATE

SUPERIOR

 

 
 

=“Bocument I-TFied 05/21/19 Page 10 of 13

COMPLAINT
PARTIES

1. Plaintiff, Nikita Printemps, is an adult individual and resident of the Commonwealth of
Massachusetts, residing at the address listed in the above caption

2. Defendant. Whole Foods Market Group, Inc., is a business entity registered to do
business in the Commonwealth of Massachusetts, with a business address listed in the caption of
this Complaint, and which at all times material hereto was the owner, operator, maintainer,
possessor, lessor, lessee and/or otherwise legally responsible for the care, control and safety of
the premises located at 181 Cambridge Street, Boston, MA 021 14,

FACTS

3. Atall relevant times, Defendant was acting individually, jointly and/or by and through its
agents, servants, franchisees, workmen and/or employees for the maintenance, repair, care and
control of the premises located at 181 Cambridge Street, Boston, MA 021 14, referred to
hereinafter as “the premises.”

4. Onor about June 13, 2018, at approximately 12:18 p.m., Plaintiff was a business invitee,
licensee and/or otherwise legally on Defendant's premises.

5. Atall times relevant hereto, Defendant, individually, jointly and/or through its agents,
servants, franchisees, workmen and/or employces, had a duty to keep and maintain the aforesaid
premises in a reasonably safe condition for those persons lawfully thereon, including Plaintiff.

6. Onor about June 13, 2018, while on Defendant's premises, Plaintiff was caused to slip
and fall on a substance that was on the floor, causing serious and permanent personal injuries on
account of which this action is brought.

7. Ator about the same date, time and place in question, and for some period of time prior

thereto, Defendant, acting individually, jointly and/or by and through their agents, servants,

 

 
 

ument 1-1 Filed 05/21/19 Page 11 of 13

‘

franchisees, workmen and/or employees, negligently and/or carelessly allowed and permitted

dangerous and unsafe conditions to exist, including but not limited to, the conditions which

directly resulted in the plaintiff's injuries.

8. The negligence of Defendant consisted of, inter alia, the following:

a.

b.

Failure to remove the liquid substance from the floor;

Failure to regard the rights, safety and position of the Plaintiff in and about the
area of the aforementioned accident;

Failure to request and supervise periodic inspections of the premises in and
around the area where Plaintiff fell by Defendant’s employees and/or agents,
Failure to reasonably inspect, maintain and/or otherwise exercise due and
reasonable care under the circumstance in view of the foreseeable dangers,
accidents and/or injuries that could occur as a result of the conditions on the
premises;

Failure to comply with Commonwealth of Massachusetts building codes,
county and city laws, ordinances and regulations pertaining to the design,
construction and maintenance of the aforementioned premises;

Failure to provide sufficient warning to the Plaintiff as to the existence of the
reasonably foreseeable defective, dangerous, and unsafe conditions giving rise
to the instant action;

Failure to provide adequate safeguards to prevent the injury to Plaintiff;
Failure to exercise the proper care, custody and control over the aforesaid

premises. ‘

9, Defendant had actual or constructive knowledge, of the presence of the substance which

~ caused Plaintiff's fall and consequent injuries and damages.

 

 

 
{oS gee Renae mentee

 

“Filed 05/21/19 Page 12 of 13

4
10. Asa direct and consequential result of the negligent and/or careless conduct of the

Defendant, described above, the Plaintiff suffered various serious and permanent personal

injuries and/or permanent serious disfigurement and/or aggravation of pre-existing conditions,

YN
and others ills and injuries, including side, elbow, hip, shoulder and back injuries, all to \

Plaintiff's great loss and detriment.

11. Asa result of these injuries, all of which are permanent in nature and all of which are to
Plaintiff's great financial detriment and loss, Plaintiff has in the past, is presently and may in the
future suffer great anguish, sickness and agony and will continue to suffer for an indefinite time

into the future.

12. As an additional result of the carelessness and/or negligence of Defendant, Plaintiff has

 

suffered emotional injuries, along with the physical injuries suffered.
13. Asa further result of Plaintiff's injuries, Plaintiff has in the past, is presently and may in

the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff's further loss

and detriment. ‘

 

14. Furthermore, in addition to all the injuries and losses suffered by Plaintiff, Plaintiff has ;
also incurred or will incur medical, rehabilitative and other related expenses for which she makes f
a claim for payment in the present action. :

WHEREFORE, Plaintiff, Nikita Printemps, demands judgment in Plaintiff's favor and
against Defendant, Whole Foods Market Group, Inc., plus interest and costs and such other and
further relief as this Court deems meet and just.

THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS. ,

 

 
Laub paenecnte

 

 

—pocument 1-1 Filed 05/21/19 Page 13 of 13

PLAINTIFF
By her attorneys,

SIMON & SIMON, P.C.

BY: ( \\

Brian George. Esquite
BBO# 652215

Kevin Donovan, Esquire
BBO# 687899

Amal Bala, Esquire
BBO# 690418

Nicole Nixon, Esquire
BBO# 688255

SIMON & SIMON, P.C.
Attorneys for Plaintiff

114 State Street, 4" Floor
Boston, MA 02109
857-233-0559
briangeorge@gosimon.com
kevindonovan@gosimon.com
amalbala@gosimon.com
nicolenixon@gosimon.com

 

 

 

 
